DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/296334, filed on December 8, 2005.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-10 of U.S. Patent No. 11392011. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate or render obvious the application claims. A claim comparison chart is provided below.
Application claim
Patent claim
1. An apparatus comprising: a body; 
an image sensor and a lens for photographing; 
a display panel provided on a first surface of the body and having a function of touch detection; a first button arranged on a second surface of the body, the second surface oriented as a side surface of the body; 





wherein the display panel displays a first key and a zoom key, wherein photography is performed by pressing the first button, wherein photography is performed by touching the first key too, and 
wherein a zoom operation is performed by touching the zoom key.
1. An apparatus comprising: a body; 

a display panel provided on a first surface of the body and having a function of touch detection; a first button arranged on a second surface of the body, the second surface oriented as a side surface of the body; a lens for taking photography, the lens being provided on a third surface of the body opposite to the first surface; a second button arranged on the second surface; and a power switch arranged on a fourth surface of the body opposite to the second surface, wherein the display panel displays a first key, wherein photography is performed by pressing the first button, wherein 
photography is performed by touching the first key too, …..
3. The apparatus according to claim 2, wherein a function of the second key in the taking mode is a zoom function.
2. The apparatus according to claim 1, wherein the display panel displays a plurality of operation keys including the first key in an area not displaying a live view image taken by the image sensor for grasping.
6. The apparatus according to claim 5, wherein the plurality of operation keys is displayed on an area not displaying the live image for grasping.
3. The apparatus according to claim 1, wherein the display panel displays a plurality of operation keys including a flush control key in an area not displaying a live view image taken by the image sensor for grasping.
6. The apparatus according to claim 5, wherein the plurality of operation keys is displayed on an area not displaying the live image for grasping.
4. The apparatus according to claim 2, wherein the display panel displays a plurality of operation keys including a flush control key in the area not displaying the live view image.
6. The apparatus according to claim 5, wherein the plurality of operation keys is displayed on an area not displaying the live image for grasping.
5. The apparatus according to claim 2,
wherein the body has a longitudinal direction, wherein the longitudinal direction has a first side and a second side opposite to the first side, and 


wherein the first key is displayed on the first side relative to a center of the body, 


and an area displaying the live view image is displayed on the second side relative to the center of the body.
5. An apparatus comprising…
wherein the body has a longitudinal direction, wherein the longitudinal direction has a first side and a second side opposite to the first side, wherein the lens and the display panel face each other, 
wherein the first key is displayed on the first side relative to the center of the body, and the lens is provided on the second side relative to the center of the body, 
wherein the display panel displays a plurality of operation keys including the first key on the first side, and a live image taken by the lens on the first side relative to the plurality of operation keys, and wherein a size of the body in a direction crossing to the longitudinal direction of the body is a size can be grasped with one hand.
7. The apparatus according to claim 1 further comprising: 
a second button arranged on the second surface, 

wherein the apparatus has a plurality of plural operating modes, and wherein when one of the operating modes changes into another of the plurality of operating modes, a function of the second button changes.
1. An apparatus comprising: ….

a second button arranged on the second surface; … by touching the first key too, 
wherein the apparatus has a plurality of plural operating modes, wherein when one of the operating modes changes into another of the 
plurality of operating modes, a function of the second button changes, …
8. The apparatus according to claim 7, wherein the plurality of operating modes have a taking mode for recording an image and a set-up mode for various settings.
2. The apparatus according to claim 1, wherein the plurality of operating modes have a taking mode for recording an image and a set-up mode for various settings.
9. The apparatus according to claim 8, wherein a function of the second key in the taking mode is a zoom function.
3. The apparatus according to claim 2, wherein a function of the second key in the taking mode is a zoom function.
10. The apparatus according to claim 9, wherein a function of the second key in the set-up mode is moving an image object.
4. The apparatus according to claim 2, wherein a function of the second key in the set-up mode is moving an image object.
11. The apparatus according to claim 1 further comprising: 

a power switch arranged on a third surface of the body opposite to the second surface, and 




wherein the second surface and the third surface have a longitudinal direction, 
wherein the first button is disposed between the lens and the first key in 
the longitudinal direction of the second surface, and wherein the power switch is disposed between the lens and the first key in the longitudinal direction of the third surface.
7. The apparatus according to claim 5, further comprising: a second button arranged on the second surface; and 
a power switch arranged on a fourth surface of the body opposite to the second surface, wherein the apparatus has a plurality of plural operating modes, wherein when one of the operating modes changes into another of the plurality of operating modes, a function of the second button changes, wherein the second surface and the fourth surface have a longitudinal direction, 
wherein the first button and the second button are disposed between the lens and the first key in the longitudinal direction of the second surface, and wherein the power switch is disposed between the lens and the first key in the longitudinal direction of the fourth surface.
12. The apparatus according to claim 1, wherein a size of the body in a direction crossing to a longitudinal direction of the body is a size can be grasped with one hand.
10. The apparatus according to claim 9, wherein a size of the body in a direction crossing to a longitudinal direction of the body is a size can be grasped with one hand.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11392011 in view of Fujii (U.S. Publication No. 2006/0140620). U.S. Patent No. 11392011 recites the claimed invention except for wherein the zoom key is displayed on the first side relative to the center of the body. It is the examiner’s position that one of ordinary skill in the art would fid it obvious to provide the zoom key on the first side since there are a limited number of options (first side, second side, overlapping both sides). The following is presented to expedite prosecution. Fujii teaches in figures 3-4 combined with paragraph 36 that it was known to display the zoom key on the first side relative to the center of the body. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Fujii for the purpose of not interfering with the image display.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11392011 in view of Hyodo (U.S. Patent No. 6919927). U.S. Patent No. 11392011 recites the claimed invention except for wherein the display panel is overlapped with the image sensor and the lens. Hyodo depicts in figures 1-2 that the display overlaps with the lens and discloses the CCD is behind the lens. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Hyodo for the purpose of making a compact camera

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852